Citation Nr: 0830953	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for a back disorder.  This 
issue was remanded for further development in February 2008, 
and now returns again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recently, in June 2008, the veteran submitted a statement 
indicating that treatment records relevant to his claim were 
available from two private physicians.  Partial records are 
in the veteran's claims file from these physicians; however, 
there is no evidence of record dated more recently than 2003 
from either of these doctors.  

As the Board has now been made aware of outstanding records 
which are relevant to the veteran's claim, the Board finds 
that this issue must be remanded, in order that these 
potentially relevant records may be associated with the 
veteran's claims file and considered by the RO.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will cause.  However, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, this issue is REMANDED to the AMC, for the 
following development:

1.  The RO should contact the veteran and 
get the names and addresses of all 
private and VA health care providers who 
have treated him for his back condition 
since service.  After the appropriate 
releases are obtained, the RO should 
obtain copies of the actual treatment 
records not already on file and associate 
these documents with the veteran's claims 
files; particularly those records from 
Dr. Roddy Cook, and Dr. Peter Jensen, for 
whom the veteran has recently submitted 
release forms. 

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

